UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN ANTONIO MEDRANO-MACIAS, a/k/a Juan         Antonio   Medrone-
Macias, a/k/a Juan Antonio Madrano-Mecias,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:14-cr-00016-JAB-1)


Submitted:   July 16, 2015                 Decided:   September 2, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Ripley Eagles Rand, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Antonio Medrano-Macias pled guilty, pursuant to a plea

agreement,     to    unlawful         reentry      of   an     aggravated          felon,       in

violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                                The district

court sentenced Medrano-Macias to 70 months’ imprisonment and 3

years’ supervised release.               Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the   sentence      is    reasonable.          Medrano-Macias          has     not      filed    a

supplemental pro se brief, despite receiving notice of his right

to do so.     We affirm.

       We   review       a    sentence     for      reasonableness,             applying        “a

deferential      abuse-of-discretion               standard.”            Gall      v.     United

States, 552 U.S. 38, 41 (2007).                    This review entails appellate

consideration        of        both      the       procedural          and       substantive

reasonableness       of      the   sentence.         Id.     at    51.    In     determining

procedural     reasonableness,           we    consider        whether       the        district

court    properly     calculated        the    defendant’s         advisory        Sentencing

Guidelines range, gave the parties an opportunity to argue for

an    appropriate        sentence,     considered        the      18   U.S.C.        § 3553(a)

(2012)      factors,         and   sufficiently          explained           the        selected

sentence.     Gall, 552 U.S. at 49-51.                  If there are no procedural

errors, we then consider the substantive reasonableness of a

sentence, evaluating “the totality of the circumstances.”                                   Id.

                                               2
at 51.     A sentence is presumptively reasonable if it is within

the Guidelines range, and this “presumption can only be rebutted

by   showing      that    the    sentence         is    unreasonable     when     measured

against the 18 U.S.C. § 3553(a) factors.”                             United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014).

      In this case, the record establishes that Medrano-Macias’

sentence     is    procedurally        and     substantively          reasonable.         We

reject Medrano-Macias’ claim that his sentence is substantively

unreasonable because the district court could have accounted for

the time he served in state custody.                           Although the district

court had the discretion to issue a lower sentence, it was not

required   to     do     so,    and   we    must       give    “due   deference    to    the

district court’s decision.”                Gall, 552 U.S. at 51.

      In accordance with Anders, we have reviewed the remainder

of the record in this case and have found no meritorious grounds

for appeal.        We therefore affirm the district court’s judgment

and deny without prejudice counsel’s motion to withdraw.                                This

court requires that counsel inform Medrano-Macias, in writing,

of the right to petition the Supreme Court of the United States

for further review.             If Medrano-Macias requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,      then     counsel      may    renew       his    motion   for    leave    to



                                              3
withdraw from representation.      Counsel’s motion must state that

a copy thereof was served on Medrano-Macias.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4